Unlawfully transporting intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year.
No statement of facts accompanies the record.
Two bills of exception assail the ruling of the court in receiving in evidence the testimony of the officer who searched the appellant's car and found therein a quantity of intoxicating liquor. Against the reception of the testimony the contention is made that the evidence failed to show "probable cause" for the search. The testimony heard upon the subject is set out in a bill of exception in great detail, both in narrative and question and answer form. A review of it in detail, however, is not deemed desirable or necessary. The officer who made the search stated various circumstances which aroused his suspicion that the appellant had put in his automobile in view of the officer a sack containing intoxicating liquor. Acting upon the suspicion, he approached the appellant and said: "I want to search your car. You look set." Appellant replied: "All right; go ahead." The officer proceeded to raise the cover of the turtleback where he had seen the sack deposited, and found therein the sack containing intoxicating liquor. Aside from the subject of "probable cause" to make the search, growing out of the facts, the consent or permission of the appellant to the search would fully justify the reception of the evidence. See Williams v. State,112 Tex. Crim. 307, 17 S.W.2d 57; Gonzales v. State,113 Tex. Crim. 122, 18 S.W.2d 618; McPhail v. State,114 Tex. Crim. 635, 26 S.W.2d 218; Jones v. State,108 Tex. Crim. 444, 1 S.W.2d 617.
In addition to the foregoing, it may be stated that, in the absence of a statement of facts or some recital in the bill of exception showing that there was not other evidence than that of which complaint is made above supporting the judgment, the court would not be authorized to order a reversal of the judgment of conviction upon a showing made in the bill of exception, even if it be conceded that the bill showed an illegal search.
The judgment is affirmed.
Affirmed. *Page 269